Title: From James Madison to Tobias Lear, 11 July 1806
From: Madison, James
To: Lear, Tobias



Sir.
Department of State July 11. 1806.

Mr. George Davis, who has been appointed Consul for Tripoli, and is about to embark for Norfolk, has been charged to call upon the Bashaw to fulfill the article of the treaty providing for the delivery of the family of Hamet Caramally (??s/b Caramanli).  The enclosed extract from his instructions will explain the manner in which he is to proceed.  He has been furnished with the sum of 8600 dollars, which it is computed will supply his office for a year, including the purchase of the Consular present: after that period, or within it, if any unexpected contingency should require it, you will be pleased to supply him with xx necessary funds should he find occasion to request it.  You will of course judge of the reasonableness of his calls; especially if they be for any considerable amount.  His office has the usual subordination to the Consulate General.  I am &c.

James Madison.

